UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee ee ee EE x
UNITED STATES OF AMERICA
ORDER
” Ve ae
18 Cr. 601 (PGG}
LUIS RAFAEL FEBRES MONASTERIO,
Defendant.
eee EE xX

WHEREAS, with the consent of defendant Luis Rafael
Febres Monasterio, the defendant’s guilty plea allocution was
taken before a United States Magistrate Judge on September 20,
2019;

WHEREAS a transcript of the allocution was made and
thereafter was transmitted to this Court; and

WHEREAS, upon review of that transcript, this Court has
determined that the defendant entered the guilty plea knowingly
and voluntarily and that there was a factual basis for the guilty

plea,

 
IT IS HEREBY ORDERED that the defendant’s guilty plea is
accepted.
SO ORDERED.

Dated: New York, New York

Recoaher 22, 2019

dh ArchA

HONORABLE PAUL G. GARDEPHE
United States District Judge
Southern District of New York

 
